Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“screw unit” with the corresponding structure in paragraph 14.
“direction change mechanism” with the corresponding structure in paragraph 15.
“turning drive force source” with the corresponding structure in paragraph 16.
“tilt sensor” with the corresponding structure in paragraph 19.
“a propulsion drive force source” with the corresponding structure in paragraph 30.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 6, 7 are rejected under 35 U.S.C. 102a2 as being anticipated by Davis (US 20140342622 A1)
	Regarding Claim 1, Davis discloses a planing boat comprising: a hull having a boarding area (best seen Fig. 1); a screw unit having a screw (Element 124), and configured to be rotatable with respect to the hull so that the expulsion direction of a water current by the screw can vary by 360 degrees (Paragraph 5.); and a direction change mechanism (Element 106) having a turning drive force source, 

Regarding Claim 4, Davis discloses planing boat according to claim 1  comprising a propulsion drive force source for driving the screw, wherein the propulsion drive force source is disposed inside the hull.  (See Fig. 1.)

Regarding Claim 5, Davis discloses a planing boat according to claim 4, comprising a drive force transmission shaft (Element 118) disposed along a rotational axis of the screw unit with respect to the hull, which transmits a drive force from the propulsion drive force source to the screw unit, wherein the propulsion drive force source (includes transmission 104) is disposed on a line extending from the drive force transmission shaft.  (Element 128, see Fig. 2.) 

Regarding Claim 6, Davis discloses the planing boat according to claim 1, wherein the hull includes a first hull unit that rotatably supports the screw unit (See Fig. 1) and a second hull unit (Element 100) which excludes the first hull unit (The units can be defined this way.), and the screw unit and the first hull unit are integrated (they form an integrated unit), and are configured to be detachable from the second hull unit.  (They have the appropriate configuration to be detached, especially in a shipyard.)

Regarding Claim 7, Davis discloses the planing boat according to claim 6, wherein a propulsion drive force source, for driving the turning drive force source and the screw, is disposed in the first hull unit.  (They can be defined this way.  See Fig. 1.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Orivouri (US 20200115012 A1).
Regarding Claim 2, Davis the planing boat according to claim 1, and the important of tilt in the form of trim (paragraph 9), and changing the propulsion direction according to tilt/trim (paragraph 9) but does not explicitly disclose comprising a tilt sensor that detects a tilt of the hull with respect to a horizontal direction, wherein the expulsion direction is changed according to a tilt direction of the hull detected by the tilt sensor.  
	Orivouri disclose an podded propulsion with a tilt sensor in the form of an IMU (paragraph 42 ), and then a controller is used wherein the expulsion direction (Element 366) is changed according to a tilt direction of the hull detected by the tilt sensor. (Fig. 3.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the IMU and controller of Orivouri to the planing boat of Davis.  The motivation to modify Davis is to automate the process of responding to tilt as contemplated by Davis.  (Also see MPEP 2114 regarding operation of an apparatus.)

Regarding Claim 3, Davis in view of Orivouri discloses a planing boat according to claim 2, wherein a propulsion force by the screw (Orivouri, Element 368) is changed according to a tilt angle with respect to a horizontal direction detected by the tilt sensor.  (Also see MPEP 2114 regarding operation of an apparatus.)

Regarding Claim 8, Davis in view of Orivouri discloses a planing boat according to claim 2, wherein if the tilt direction of the hull detected by the tilt sensor is maintained for a predetermined time (all tilt sensors necessarily detect things after a predetermined period of time), the expulsion direction of the screw unit is changed according to the detected tilt direction of the hull.  (See rejection of Claim 2 above.)

Regarding Claim 9, Davis in view of Orivouri discloses  the planing boat according to claim 1, wherein if a change in the tilt of the hull is detected by the tilt sensor when the screw is stopped or a rotation speed of the screw is a predetermined value or less, the expulsion direction of the screw unit is changed to an orientation corresponding to the detected tilt direction of the hull, and after the change in the expulsion direction is completed, expelling of the water current by the screw is started.  (Examiner notes that vessel of Davis is capable this manual operation of an apparatus and that no specific method of implementing the function is claimed.  See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vessels with azimuth propulsion are disclosed by Gonring (US 10640190 B1), Ehlers (US 7131385 B1) and Kooren (US 20190283850 A1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        29 Sept 2021